Title: From Thomas Boylston Adams to John Quincy Adams, 10 July 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Philadelphia 10th: July 1803.

I congratulate you upon the birth of another Son and the comfortable state of your wife’s health. My opinion of her grows more favorable in proportion to the increase of the male branch of her family, and by the time She is prepared to name her fourth boy I hope she will remember, that the joyless state of celibacy to which her husbands brother is condemned, should recommend him to the compassionate regard of his prolific fruitful relatives, so far at least as to perpetuate his name. According to your account, the little gentleman was ushered in, with military honours, but if your Jacobins be as malignant as ours, the national festival would have been converted into a season of mourning, had the birth of a grandson of John Adams been announced. From the Aurora you may see how the fourth day of July 1803 was celebrated here, and by what description of people. It happened that a Mayor’s Court for the City, convened in the morning, and the Grand Jury was empounded to the number of fifteen—Of whom thirteen were jacobins of the first stamp; four at least of them foreigners, who have been in this Country but a few years, and the Foreman, an ignorant, violent wrong-headed Scotsman, who was a soldier in a troop of horse during the revolution; now a tobacconist and highly influential politican and one of the richest men of the party. Fired with an enthusiastic ardor of liberty and independence, this grand Inquest, as the first act of duty, draught or cause to be drawn a presentment of the Editors of The True American and the Port Folio, for writing, printing & publishing a paragraph, derogatory to democratic government, on the 23d: of April, and recommending the authors & publishers of it to such punishment as the law provides. The Attorney general, is arguably to according to the usual practice here, gave notice to the Editors of the presented papers to appear at Court and enter into a recognizance to appear and plead to an Indictment, which in the would be sent, in conformity to the presentment. The Grand Jury had dispatched all the other business, on Friday, but they gave notice that they would adjourn until Tuesday of the ensuing week, in order to give the Attorney Genl: time to draw the Bills. Mr: Bradford, Editor of the True American, whose crime consisted in having republished the paragraph from the Port Folio, as an original article, at least without giving credit for it, entered into a recognizance in five hundred dollars to appear and plead to the indictment, but Mr: Dennie, by his Counsel obtained time, till Tuesday to consider and determine on the course he should pursue. He will most probably give Security for his appearance, and the indictment when found will be removed, either by consent of the Attorney General or by application to the Chief Justice for his special allocatur, which will bring the cause for trial before himself and his associates. Before December term, there is no chance of trial and in the interim a new Sheriff will be elected, who may be a more rational and less violent man than the present; but possibly the reverse, for there are candidates of all descriptions.
The obnoxious paragraph, which is presented, you may have seen, in the Chonicle, commented upon by an Examiner, whom I take to be Ben Austin, the real Editor of that paper. By what construction it can be interpreted into a libel upon the Constitution of this State, we shall be able to judge from the indictment. It is averred by the friends of the Atty Genl: that he was not consulted by the grand jury as to the presentment. Whether this be true or not, the bill must be drawn and will be found, since thirteen of the Grand jury signed the presentment. The atty Genl is reported to have said also, that the Jury was packed for the express purpose of making this presentment. Certain it is, that George Bartram, was on the jury, and was lately chairman of the ward meeting, at which he was instructed as a deputy to the general meeting, to denounce this identical paragraph.
This occurrence, though by no means surprising to those who dwell in those borders, has excited considerable interest. I believe the democrats are impressed with an idea, that the federal Editors will be intimidated and refrain from exposing their mad pranks. Such an effect, I flatter myself will not be produced by it. I shall offer no further comments on this subject, at present, but will inform you of the future progress of the work of persecution. Mean time, I send you a copy of the presentment. Dennie’s Counsel are Lewis, Hopkinson & Meredith, beside every federal lawyer at the Bar.
Your’s.
